McEWEN, President Judge,
concurring.
While the perceptive analysis presented by the author of the majority view, and the state of the law, compel me to join in the decision to affirm the order of the distinguished Judge Michael A. Georgelis, which concluded that the suit of appellant was barred by the exclusivity provisions of the Workmen’s Compensation Act, I am, nonetheless, compelled to this expression.
Appellant asserts that an accident occurred at her place of employment on March 21, 1994. This assertion is undisputed. Appellant asserts that she suffered a work-related injury in this accident. This assertion is undisputed. Appellant asserts that she required frequent medical treatment, including the attention of the physician for her employer. This assertion is undisputed. Appellant asserts that approximately eight months after she commenced treatment, an orthopedic surgeon, in November, 1994, recommended that she undergo the surgical procedure of lumbar disc surgery. This assertion is undisputed. Appellant asserts that she expeditiously sought the approval for this surgery from the workmen’s compensation carrier for her employer. This assertion is undisputed. The carrier proceeded to the conclusion that the recommended surgery should be performed, but did so only after a lapse of four months. This assertion is undisputed. The surgical procedure was performed on April 15, 1995. This assertion is undisputed.
The complaint of appellant seeks punitive damages by reason of a bad faith delay—the sole disputed assertion is the contention of appellant that her original condition was aggravated by the months of delay by the carrier in proceeding to approval of the lumbar disc surgery that had been recommended by the orthopedic surgeon.
As the author of the majority expression astutely recounts, the Pennsylvania Supreme Court (Kuney v. PMA Insurance Company, 525 Pa. 171, 578 A.2d 1285 (1990)) and this Court (Santiago v. Pennsylvania National Mutual Casualty Insurance Co., 418 Pa.Super. 178, 613 A.2d 1235 (1992)) have effected a preclusion of recovery by a worker for the injury and harm flowing from the inept handling of a valid compensation claim even though, as the majority observes, such mishandling “may reflect a uniquely deplorable callousness on the part of insurers or em-ployers_” So certain and striking a principle of law confers, some should assert, an undue, even unconscionable, benefit upon the insurance industry. One need not proceed to so sweeping a critique, for it is quite sufficient to rest "with a far less disputable, perhaps, even, obvious, conclusion, namely, that this principle of law imposes a condition of oppression upon the working people in this Commonwealth. And so it is that I renew the rationale and cry for corrective legisla*979tion presented five years ago in Santiago, supra at 193-96, 613 A.2d at 1243-44.